        Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 1 of 52



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 MICHAEL ZOKAITES,                                 )
                                                   )
                Plaintiff,                         )
                                                   ) Civil Action No.
         v.                                        )
                                                   )
 CITY OF PITTSBURGH,                               )
 BRIAN MARTIN, individually and in his official ) ELECTRONICALLY FILED
 Capacity as a Pittsburgh Police Officer,          )
 DAVID HONICK, individually and in his official )
 Capacity as a Pittsburgh Police Officer,          )
 BRIAN BURGUNDER, individually and in his          )
 Official capacity as a Pittsburgh Police Officer, )
 DAVID LINCOLN, individually and in his official )
 Capacity as a Pittsburgh Police Officer, THE CITY )
 OF PITTSBURGH FRATERNAL ORDER OF                  )
 POLICE and                                        ) JURY TRIAL DEMANDED
                Defendants.                        )


                                     COMPLAINT

        AND NOW, comes Plaintiff MICHAEL ZOKAITES, by and through his attorney,

 Wendy L. Williams, Esquire, and submits the following Complaint and in support thereof

 avers as follows:

                                    JURISDICTION

       1.       This Court has jurisdiction over this matter pursuant to 42 U.S.C. §1983,

1331, 1343 and under 18 U.S.C. § 1964(a);(c)(RICO). Plaintiff further raises claims under

the Fourth, Fifth and Fourteenth Amendments of the United States Constitution. This

court has pendent jurisdiction over Plaintiff’s state claims vested in the laws of the

Commonwealth of Pennsylvania.



                                            1
       Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 2 of 52



                                         PARTIES

       2.       Plaintiff, Michael Zokaites, is an adult individual residing in Allegheny

County within the Commonwealth of Pennsylvania and the Western District of

Pennsylvania.

       3.       The City of Pittsburgh is a municipality within the Commonwealth of

Pennsylvania with a principal place of business located at 414 Grant Street, Pittsburgh,

Pennsylvania 15219, which, at all times relevant hereto, was authorized to and did operate

and maintain a police department.

       4.       At all times relevant hereto, Defendant City of Pittsburgh was acting by and

through its duly-authorized agents, employees and/or assigns, its appointed Bureau of

Police, Chiefs of Police, and Command Staff officials, including Deputy Chiefs, Assistant

Chiefs and Commanders who were then and there acting in accordance with custom,

policies and/or practices of the City of Pittsburgh Bureau of Police and who were acting

within the course and scope of their employment and under the color of state law.

       5.       At all times relevant hereto, and prior to the events in this case, the

Defendant City of Pittsburgh was on notice of repeated instances of City of Pittsburgh

police officers using unnecessary and/or excessive force, and then initiating false criminal

charges to justify the use of such force and/or otherwise filing false Affidavits of Probable




                                              2
        Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 3 of 52



Cause, including prior instances by Defendants Honick, Martin, Burgunder, Lincoln and

others and/or their subordinates, and despite such knowledge failed to take appropriate

action, including but not limited to, referral for criminal prosecution, appropriate discipline,

and/or retraining.

         6.     Defendant Martin is an adult individual         residing   in   the   City    of

 Pittsburgh, who at all times relevant hereto, was acting under color of state law in his

 capacity as a City of Pittsburgh Police Officer and/or Detective, who was then and

 there acting in accordance with the custom, policies and/or practices of the Defendant

 City of Pittsburgh.

         7.     Defendant Honick is an adult individual residing           in   the   City   of

 Pittsburgh, who at all times relevant hereto, was acting under color of state law in his

 capacity as a City of Pittsburgh Police Officer and/or Detective, who was then and

 there acting in accordance with the custom, policies and/or practices of the Defendant

 City of Pittsburgh.

         8.     Defendant Burgunder is an adult individual residing in the City of

 Pittsburgh, who at all times relevant hereto, was acting under color of state law in his

 capacity as a City of Pittsburgh Police Officer and/or Detective, who was then and

 there acting in accordance with the custom, policies and/or practices of the Defendant

 City of Pittsburgh.

         9.     Defendant Lincoln is an adult individual residing in            the   City   of

 Pittsburgh, who at all times relevant hereto, was acting under color of state law in his

 capacity as a City of Pittsburgh Police Officer and/or Detective, who was then and

 there acting in accordance with the custom, policies and/or practices of the Defendant City




                                                3
        Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 4 of 52



of Pittsburgh.

        10.      Defendant, City of Pittsburgh Fraternal Order of Police, is a formal business union

located within the City of Pittsburgh whose primary purpose is organize, guide and protect the

interests of its member police officers employed by the City of Pittsburgh.          All individual

defendants set forth above are members of the City of Pittsburgh Fraternal Order of Police.




                                   STATEMENT OF CASE

        11.      On the evening of October 11, 2018, and the early morning of October 12,

2018, Plaintiff was at Kopy’s Bar in the Southside Section of the City of Pittsburgh with

friends Frank Deluca, Erik Heitzenrater, Bruce Thomas and two other people.

        12.      Deluca and Zokaites entered Kopy’s Bar at approximately 11:41 p.m. on

October 11, 2018. They walked up to the bar area and each of them ordered a drink.

        13.      As Deluca and Zokaites entered Kopy’s Bar, Defendants Martin, Honick,

Burgunder and Lincoln were seated at the corner of the bar near the front door of the

establishment.

        14.      Defendants Martin, Honick, Burgunder and Lincoln had been in Kopy’s Bar

consuming alcohol from as early as 7:33 p.m. on October 11, 2018.

        15.      Defendants, Martin, Honick, Burgunder and Lincoln were on duty as

Pittsburgh Police officers while they were consuming alcohol at Kopy’s Bar.

        16.      The City of Pittsburgh was paying for Defendants, Martin, Honick,

Burgunder and Lincoln alcohol during this time.

        17.      As a result of the City of Pittsburgh paying for this consumption of alcohol,

the City of Pittsburg was providing alcohol to on duty police officers, namely Defendants,




                                                 4
       Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 5 of 52



Martin, Honick, Burgunder and Lincoln.

       18.     As Deluca and Zokaites were ordering drinks, Defendant Honick turned to

his right and looked at them.

       19.     Defendant Honick leaned back on his bar stool and specifically looked at

the back of the vests Deluca and Zokaites were wearing and he noticed the vests were

associated with the Pagan’s Motorcycle Club.

       20.     From that point forward, Defendant Honick appeared to have some sort of

fascination with Deluca and Zokaites.

       21.     After obtaining their drinks, Deluca and Zokaites walked to the rear of the

bar to a back room to play pool.

       22.     Within a minute, Erick Heitzenrater walked into Kopy’s Bar, ordered a drink.

       23.     Defendant Honick looked at Heitzenrater and his vest and then turned

toward Defendants Burgunder, Martin and Lincoln and said something to them.

       24.     Within a minute, two other friends of Plaintiff wearing vests similar to those

worn by Plaintiff, Deluca and Plaintiff walked into Kopy’s Bar and ordered drinks.

Plaintiff was in the backroom of the bar playing pool with Deluca.

       25.     Defendant Honick then attempted to make conversation with Plaintiff’s two

friends that were ordering drinks. Defendant Honick shook hands with these friends and

began a brief conversation that lasted a few minutes.

       26.     At approximately 11:46 p.m., Bruce Thomas walked into the bar and stood

near the other two friends who were speaking with Defendant Honick.

       27.     Shortly thereafter, Thomas and Plaintiff’s other two friends walked to the

rear back room of Kopy’s Bar to play pool. The Plaintiff and his friends were alone in the




                                               5
            Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 6 of 52



    back room at this time.

             28.      Between 11:48 p.m. on October 11, 2018 and 12:31 a.m. on October 12,

    2018, Plaintiff and his friends remained in the rear area of the bar, keeping to themselves.

             29.      At approximately 12:21 a.m., Defendant Honick stood up from his bar stool

    up and reached across to the bartender by grabbing the back of his head and pulling the

    bartender’s head toward his mouth.

             30.      Defendant Honick at this time quietly advised the bartender that he and

    Defendants Martin, Burgunder and Lincoln were police officers and there was going to be

    a problem with Plaintiff and his friends because they were members of the Pagan’s

    Motorcycle Club and he (the bartender) didn’t understand what was going on inside the bar.


             31.      Defendant Honick falsely told the bartender that Plaintiff and his friends

    were staring at Defendants Honick, Burgunder, Lincoln and Martin. The bartender

    responded to Defendant Honick that Plaintiff and his friends weren’t causing any trouble

    and he didn’t witness any pointing or staring.

             32.      After his conversation with the bartender, Defendant Honick appeared

    agitated and continued to rub his face.

             33.      At approximately 12:22 a.m. Defendant Martin and Defendant Burgunder

    went into the bathroom of the bar.

             34.      At approximately 12:23 a.m. Zokaites walked to the middle bar area and

    ordered another drink. He immediately returned to the rear bar area without speaking to any

    of the detectives.1

             35.      At approximately 12:24 a.m., Defendants Martin and Burgunder exited the

1
    Plaintiff had a total of two (2) beers throughout the course of this evening.



                                                            6
       Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 7 of 52



bathroom. Upon leaving the bathroom, Defendant Martin walked to the rear area of the bar

and began to speak with Plaintiff’s friends. Defendant Burgunder returned to his seat at the

bar.

        36.     Defendant Martin shook hands with Plaintiff and his friends. Immediately

after shaking their hands, he raised both of his hands in the air and walked back to his seat at

the bar. On his way back to his seat, he again raised his hands and made a gesture as though

he was exhibiting a sign of strength.

        37.     Less than a minute after leaving the rear area of the bar, Defendant Martin

immediately went back to that area. He again shook hands with a few of Plaintiff’s friends

and engaged in some conversation.

        38.     Defendant Burgunder followed Defendant Martin to the rear area of the bar.

Defendant Burgunder took a seat near the rear area of the bar and monitored Defendant

Martin’s conversation with Plaintiff’s friends.

        39.     One of Plaintiff’s friends briefly joined Defendant Burgunder and had a brief

conversation.

        40.     Defendant Burgunder was joined by Defendant Lincoln near the rear area of

the bar as they stood in close proximity to Defendant Martin.

        41.     At approximately 12:28 a.m. Defendant Burgunder joined Defendant Martin

in the rear room of the bar and conversed with Plaintiff and his friends.

        42.     At approximately 12:29 a.m., Defendant’s Martin, Lincoln and Burgunder

returned to the front area of the bar near the seats they had been originally sitting in.

        43.     At approximately 12:31 a.m., two of Plaintiff’s friends left the bar and did

not return. One of them waved to the undercover detectives on his way out of the bar. A




                                                7
        Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 8 of 52



few of the undercover detectives waved back.

        44.    At approximately 12:32, Deluca and Plaintiff Zokaites, walked to the

middle area of the bar. Deluca was on the telephone at this time.

        45.    Deluca and Zokaites walked outside so Deluca could finish his telephone

call.

        46.    As Deluca and Zokaites walked toward the middle area of the bar, Defendant

Honick stood up from his bar stool. He was unsteady on his feet and held onto the bar to

help him stand.

        47.    Deluca and Zokaites returned to the bar.

        48.    Deluca was looking at his phone as he walked back into the bar.

        49.    At approximately 12:33 a.m., Deluca and Zokaites walked back into the bar

and stood at a table in the middle bar area.

        50.    Defendant Honick turned toward Deluca and Zokaites and began staring at

them.

        51.    Defendant Martin, for the third time, approached one of Plaintiff’s friends,

this time Zokaites, and shook his hand. Martin was somewhat animated and again raised his

hands above his head.

        52.    As Defendant Martin walked away from Zokaites, Defendant Honick turned

and began staring directly at Zokaites.

        53.    Zokaites stood next to Deluca who was preoccupied on his cell phone.

        54.    Zokaites walked back to the rear area of the bar.

        55.    Zokaites shortly returned to the middle area of the bar.

        56.    At approximately 12:35 a.m., Deluca and Zokaites returned to the rear area




                                               8
       Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 9 of 52



of the bar without having any interaction with Defendant Honick.

          57.      Between approximately 12:33 a.m. and 12:35 a.m., Defendant Honick

continued to stare at Deluca and Zokaites.

          58.      At approximately 12:34 a.m., Defendant Lincoln left the bar and went

outside.

          59.      At approximately 12: 36 a.m., and after Deluca and Zokaites walked to the

rear of the bar, Defendant Honick conversed with the bartender in an animated manner and

repeatedly and aggressively gestured toward Plaintiff and his friends in the rear of the bar.

          60.      At approximately 12:36 a.m., Deluca and Zokaites returned to the middle

area of the bar.

          61.      Immediately, Defendant Honick turned directly toward Deluca and Zokaites

from a distance of a few feet away, lifted his shirt and intentionally exposed a firearm to

Deluca and Zokaites that was tucked into his waistband.

          62.      Deluca and Zokaites attempted to ignore Defendant Honick but Defendant

Honick began speaking directly to Deluca and Zokaites in an aggressive fashion and he

continued to exhibit his gun to Deluca and Zokaites.

          63.      For the first time, at approximately 12:37 a.m. Deluca and Zokaites

responded to Defendant Honick.

          64.      At approximately 12:37 a.m., Defendant Lincoln returned to the bar and

covertly handed a loaded handgun magazine to Defendant Burgunder.

          65.      At this time, Detective Lincoln placed a handgun in his waistband or rear

pocket.

          66.      At approximately 12:39 a.m., Defendant Lincoln intervened and attempted to




                                                9
      Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 10 of 52



calm Defendant Honick. Detective Lincoln extended his hand and shook Deluca’s hand.

       67.     Deluca attempted to shake Defendant Honick’s hand. At first, Defendant

Honick did not want to shake but he eventually did shake Deluca’s hand again.

       68.     Immediately after shaking Deluca’s hand, Defendant Honick continued to

argue with Deluca while having his hand on his gun.

       69.     Defendant Honick continued to get animated with Deluca.

       70.     At approximately 12:40 a.m., all four Defendants stood next to each other

blocking the front door of the bar.

       71.     Defendant Honick continued to argue with Deluca and Detective Martin

began yelling in the direction of Deluca and Zokaites.

       72.     At approximately 12:40 a.m., Defendant Honick placed his hand on Deluca’s

vest while yelling at him.

       73.     At approximately 12:41 a.m., Defendant Honick again placed his hand on

Deluca’s vest while yelling at him.

       74.     At approximately 12:42 a.m. Deluca and Defendant Honick faced off and

began yelling at each other.

       75.     Immediately thereafter, two uniformed police officers walk into Kopy’s Bar

and walked right by Defendant Honick and Deluca as they were yelling at each other.

       76.     Just as the officers enter the bar, Deluca pushed Defendant Honick away

from him.

       77.     At this point, Defendant Martin immediately grabbed Deluca by his hair and

began pulling it.

       78.     At the same time, Defendant Burgunder and a uniformed officer also




                                            10
        Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 11 of 52



 grabbed Deluca and attempted to pin him against the bar.

         79.      After being pushed, Defendant Honick stumbled and fell to the floor.


         80.      As Defendant Honick got back on his feet, a uniformed police officer

 attempted to grab him and pull him away from the melee that had developed.



         81.      Instead of complying with the uniformed officers, command,

Defendant Honick pushed the uniformed officer away from him and joined the assault of Deluca.

         82.      Defendant Martin, without any provocation, violently threw off Plaintiff

 Zokiates’ glasses throwing them behind Defendant Martin.

         83.      Zokaites attempted to come to Deluca’s aid but he was twice tased and fell

 to the ground.

         84.      Upon falling to the ground, Plaintiff Zokiates was dosed with pepper spray

 by Defendant Martin and Defendant Burgunder.

         85.      After Zokaites fell to the floor, he yelled “I’m done, I’m done” and he

 immediately became compliant with Defendants demands.

         86.      Despite Plaintiff Zokiates’ compliance, Defendant Martin and or other

 Defendants continued to employ pepper spray upon Plaintiff’s face and head area and

 completely saturated Plaintiff’s vest with pepper spray.

         87.      As Plaintiff Zokaites was being tased, Defendant Martin further punched

 Plaintiff Zokaites in the back of his head as lay on the ground defenseless.

         88.      Defendant Martin then turned his attention to Thomas, who was standing

 near a table.

         89.      Defendant Martin grabbed Thomas screaming “get out of here bitch” and he



                                               11
       Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 12 of 52



threw Thomas into some bar stools.

        90.     While Deluca was being assaulted by Defendant Lincoln and Defendant

Burgunder, Defendant Honick approached Plaintiff who was standing next to the table at

which Plaintiff had been sitting.

        91.     Defendant Honick squared off toward Plaintiff and raised his hand as though

he was going to punch Plaintiff.

        92.     Plaintiff vanished his hands above his head displaying the fact that his left

hand was in a splint and indicating that he did not want to fight Defendant Honick.

        93.     Defendant Honick turned away and began punching Deluca along with

Defendant Lincoln while Deluca was being restrained by Defendant Burgunder.

        94.     At approximately 12:42 a.m., Defendant Martin rushed toward Heitzenrater

and without any provocation yelled “and fuck you too” and violently punched Heitzenrater

two times in the head.

        95.     Heitzenrater immediately fell to the ground.

        96.     Uniformed officers approached Defendant Martin immediately after he

punched Heitzenrater the second time.

        97.     Defendant Martin began yelling “I’m a cop! I’m a cop!” to the uniformed

officers.

        98.     While Heitzenrater was lying on the ground with his hands in the air,

Defendant Martin hovered over Heitzenrater yelling at him and screaming “man, you’re a

fucking bitch! You’re a fucking bitch”.

        99.     Heitzenrater told Defendant Martin “I didn’t do nothing’.

        100.    Defendant Martin responded by falsely claiming Heitzenrater grabbed him




                                             12
        Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 13 of 52



 yelling “Yeah you did! Fuckin’ grab onto me again!”

        101.    Heitzenrater responded by telling Martin that he didn’t touch him.

        102.    Defendant Martin responded by saying “the fuck you didn’t”.

        103.    Defendant Martin ordered Heitzenrater to roll over.

        104.    Heitzenrater responded by telling Defendant Martin that he had a broken

hand.

        105.    Defendant Martin responded by yelling “I don’t give a fuck” and he

 forcefully grabbed Heitzenrater and rolled him over.

        106.    While Heitzenrater was lying on the ground, Defendant Martin then grabbed

 Thomas and, without any provocation, again threw him violently to the ground.

        107.    Video surveillance clearly shows that Heitzenrater never grabbed Defendant

 Martin, or anyone else or that engaged in any aggressive behavior on October 12, 2018.

        108.    Defendant Martin grabbed Plaintiff around his neck and threatened him

 while Plaintiff was lying on the ground in handcuffs.

        109.    While Defendant Martin was assaulting Plaintiff and Thomas, Defendant

 Burgunder held onto Deluca while Defendant Lincoln and Defendant Honick began to

 punch Deluca in the head.

        110.    While they were assaulting Deluca, a uniformed officer began spraying

 pepper spray at Defendants Honick, Burgunder and Lincoln.

        111.    Despite the fact that they were pepper sprayed by uniformed police officers,

 Defendants Burgunder and Lincoln continued to assault Deluca.

        112.    Defendant Burgunder restrained Deluca against the bar. Defendant Lincoln

 then violently punched Deluca approximately 19 times in the head while uniformed officers




                                              13
       Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 14 of 52



looked on.

        113.     During the incident, Defendant Honick attempted to retrieve his firearm from

his waistband, however, he appeared too intoxicated to remove the firearm.

        114.     Additional officers, both uniformed and plainclothes, arrived on scene.

        115.     Defendant Honick was then restrained as he was staggering and attempting

to stand.

        116.     One of the additional officers, a plainclothes officer, joined in the assault of

Deluca and began kicking him.

        117.     As Deluca was being assaulted, one of the officers screamed at Deluca to

“feel it faggot, feel it!”

        118.     The first indication that Defendants Martin, Honick, Burgunder and Lincoln

were police officers was when Defendant Martin yelled that he was a cop.

        119.     At the direction of Defendant Martin, uniformed officer then took Plaintiff

into custody.

        120.     Bar patrons recorded various portions of the events of October 12, 2018 on

their cellular phones after Plaintiff, Deluca, Heitzenrater and Thomas were placed in

custody, Defendant Martin looked directly into one of the bar patron’s cellular phones and

drunkenly slurred “I love being a cop.”

        121.     After Plaintiff Zokiates was taken into custody and transferred to the Mercy

Hospital in order to purportedly? the pepper spray from Plaintiff, Defendant Martin again

employed pepper about Plaintiff’s face, neck and head causing additional unnecessary and

unwarranted pain and suffering.

        122.     Further Defendant Martin tightened Plaintiff Zokiates’ handcuffs in a




                                               14
      Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 15 of 52



fashion that is was difficult for hospital aids to remove them – causing addition

unnecessary and unwarranted pain and suffering.

       123.    After Plaintiff, Deluca, Heitzenrater and Thomas were taken into custody,

police officers told the owner of Kopy’s Bar that the incident occurred because he let

“Pagans” in his bar and that he should no longer allow such people in the bar.

       124.    Between 7:33 p.m. on October 11, 2018 and 12:40 a.m. on October 12,

2018, the following Defendants consumed the following amounts of alcohol while working

in an undercover capacity at Kopy’s Bar:

               a.      Defendant Honick – at least 13 drinks of liquor “on
               the rocks.” The drinks contained double shots of alcohol at a
               minimum and some of the drinks contained triple shots of
               liquor;

               b.     Defendant Martin – at least 14 drinks comprising of a
               shot of liquor or can(s) of beer or another canned alcoholic
               beverage;

               c.      Defendant Burgunder – at least 19 drinks comprising
               of a shot of liquor, can(s) of beer or mixed drinks containing
               liquor; and

               d.      Defendant Lincoln – at least 7 drinks comprising of a
               shot of liquor, can(s) of beer and/or drinks containing single
               or double shots of liquor.


       125. It is averred, upon information and belief, that Defendants Honick, Martin,

Burgunder and Thomas all collaborated after the arrests of Plaintiff, Deluca, Zokaites and

Thomas to coordinate false stories to support the excessive forced used against Plaintiff,

Deluca, Zokaites and Thomas and to support the arrests of those men.

       126.    On October 12, 2018, less than 12 hours after the assaults of Plaintiff,

Deluca, Heitzenrater and Thomas, Defendant Burgunder authored a patently false Affidavit




                                            15
       Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 16 of 52



of Probable Cause in support of the Police Criminal Complaints filed against Plaintiff

charging Plaintiff with:

        a.      RIOT in violation of 18 Pa.C.S. 501(1) – Felony 3;

        b.      Aggravated Assault – in violation of 18 Pa.C.S. 1702(A)(2) – Felony 1;

        c.      Criminal Conspiracy – in violation of 18 Pa.C.S. 903(A)(1).

        127.    With respect to Plaintiff, the allegations of criminal conduct contained in the

Affidavit of Probable Cause were limited to the following false allegations against Plaintiff:


                …Deluca than pushed Detective Honick, which started a
                physical confrontation that ZOKAITES immediately entered
                into. ZOKAITES punched both Detectives Lincoln and I
                [Burgunder] in the head/face area.

        128.    At no time did Plaintiff “punch” any person let alone Detectives Lincoln

and Burgunder.

        129.    The false Affidavit of Probable Cause that was prepared by Defendant

Burgunder intending it to appear as if Plaintiff was aggressive and violent toward

Defendant Martin and Burgunder, all of which was false.

        130.    These remaining false allegations set forth in the Affidavit of Probable

Cause were intended to make it appear as if Deluca, Zokaites and Thomas were

aggressive and violent toward the defendants in this case; which is patently false and

fabricated.

        131.    These false allegations against Plaintiff were further made for the purpose

of justifying Defendant Martin’s unnecessary and excessive use of force against the

Plaintiff and Plaintiff’s false arrest.

         132.   These remaining false allegations set forth in the Affidavit of Probable




                                              16
        Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 17 of 52



Cause were further made for the purpose of justifying the unnecessary and excessive use of force

against Deluca, Heitzenrater and Thompson and their subsequent false arrest.

         133.    Plaintiff Zokiates, Deluca, Hietzenrater and Thomas were all arrested and

 lodged in the Allegheny County Jail in lieu of a $10,000 bond.

         134.    Plaintiff Zokiates was held in the Allegheny County Jail for two (2) days

 having to suffer from the effects of pepper spray; causing additional unnecessary and

 unwarranted pain.

         135.    At all relevant times, Defendants Martin, Burgunder, Honick and Lincoln

 were aware that there was a video which recorded the events of October 11, 2018 and

 October 12, 2018 including, but not limited to, Martin’s unprovoked attack on Plaintiff.

         136.    On October 19, 2018, officials from the City of Pittsburgh Bureau of Police

 seized the video surveillance hard drive from Kopy’s Bar.

         137.    When officials from the City of Pittsburgh Bureau of Police returned the

 hard drive to the owner of Kopy’s Bar, those officials advised the owner that the hard drive

 could not be turned on and that the data from the hard drive might be lost.

         138.    Officials from the City of Pittsburgh were not aware that Plaintiff’s legal

 counsel had already obtained a copy of the video surveillance.

         139.    It is respectfully averred that representatives from the City of Pittsburgh

 Bureau of Police intentionally destroyed evidence relating to a criminal case.

         140.    After the video of the October 11-12, 2018 events surfaced, the Allegheny

 County District Attorney’s Office voluntarily withdrew all charges filed against the

 Plaintiff, Deluca, Zokaites and Thomas on November 14, 2018.

         141.    The District Attorney of Allegheny County was interviewed on local media




                                                 17
      Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 18 of 52



on November 18, 2018 and has specifically stated that he did not believe Plaintiff

committed any crimes on October 12, 2018.




                                            18
      Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 19 of 52




                    NOTICE AND ACQUIESCENCE ALLEGATIONS

       142.    Prior to the events of October 12, 2018, Defendant City of Pittsburgh was on

notice that City of Pittsburgh police officers including Defendants had, without cause,

escalated nonviolent interactions with citizens resulting in the unnecessary and excessive

use of force, sometimes while drinking alcohol to excess. The officers then filed false

criminal charges to justify the use of such unnecessary force, and to protect themselves

from civil liability, by attempting to obtain plea-bargains in the face of defending against

serious, often felony-level, false criminal charges.

       143.    Despite knowledge of such unconstitutional practices on the part of City of

Pittsburgh police officers, Defendant City of Pittsburgh failed to take any action to prevent

officers from engaging in such unconstitutional conduct. Officers who had engaged in

such practices were not punished and, in many instances, were promoted to a higher rank.

Prior to October 12, 2018, Defendant City of Pittsburgh had reason to know and was

otherwise on notice of a number of instances where City of Pittsburgh police officers had

used unnecessary and excessive force and filed false serious criminal charges to justify such

force. Those instances include, but are not limited to, the following instances:


                         David Williams v. City of Pittsburgh, et al

       144.    On September 1, 2014, David Williams, a Pennsylvania State Police

trooper, was arrested and charged with serious felony offenses, including aggravated




                                              19
      Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 20 of 52



assault on police officers.

       145.    In support of those charges, several City of Pittsburgh police officers, in

official documents, including Affidavits of Probable Cause, incident reports, and

supplemental reports, made allegations which were later shown to be false by a video

which recorded the actual events.

       146.    At all times relevant, Defendant City of Pittsburgh and/or members of the

Command Staff viewed the video and knew that the officers had filed false reports in

support of the false charges filed against Williams.

       147.    At all times relevant, Defendant City of Pittsburgh knew that its officers had

obtained a copy of the video but never reported its existence to the Command Staff.

None of the officers who filed false reports and affidavits, etc. and/or who failed to

disclose the existence of the video were ever punished or disciplined in any way.

       148.    Officer Baker was the individual officer who filed the charges against

Williams and the false Affidavit of Probable Cause. Instead of being punished, he was

promoted to the rank of Sergeant in 2015.

       149.    The on-scene supervisor of the individual officers involved, Stephen

Matakavich, ordered his subordinates to get their “story straight” and failed to

disclose the existence of the incriminating video to Command Staff. He was never

punished or disciplined for such conduct.

       150.    Officer Brendan Nee kicked Williams in the groin after he had been subdued

and failed to include this information in any of his reports. Rather than disciplining him,

his supervisors, directed him to file a “supplemental report” disclosing the kick - more than a

year later, after Williams had filed a lawsuit. At that time Nee, for the first time, claimed

                                              20
      Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 21 of 52



that he kicked Williams because he believed he had a gun.

       151.    The officers made false allegations against Williams which were strikingly

similar to the false allegations made by Defendants Martin and Burgunder against Plaintiff.

No officer was ever disciplined, counselled or retrained or otherwise subjected to any

adverse consequences from Defendant City of Pittsburgh as a result of their conduct

toward Williams.


                        Anthony Kenney v. City of Pittsburgh, et al

       152.    On December 10, 2012, Anthony Kenney was stopped by City of Pittsburgh

police officers, removed from his car and hit repeatedly in the face and head by Officer

Matthew Turko, including multiple strikes to the temple with a gun. His partner, Robert

Smith watched this occur without intervening. Turko had no reason or justification for

such force.

       153.    Officers Turko and Smith prepared reports falsely alleging that the injuries

sustained by Mr. Kenney were the result of extricating him from his vehicle, in the process

of which he fell to the ground and struck his head.

       154.    On July 16, 2014, a jury empaneled in the U.S. District Court for the Western

District of Pennsylvania rejected the police officers’ false allegations and specifically

found that Turko had used excessive force and that Smith had failed to intervene to

prevent the use of such force.

       155.    During the course of the trial, an independent, third-party witness testified

that she observed the officers striking Mr. Kenney about the head and face as he




                                             21
       Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 22 of 52



alleged.

       156.    Despite the fact that an independent third-party witness corroborated Mr.

Kenney's version of what occurred and despite the fact that a federal jury rejected the

Defendant officers’ false allegations, neither of the officers were ever disciplined. To the

contrary, Turko was promoted to Sergeant on March 3, 2015.

       157.    At all times relevant, Defendant City of Pittsburgh knew that Smith and

Turko had filed false reports, knew that an independent witness contradicted their false

version of the events, and knew that a federal jury had rejected their false allegations.

Nevertheless, no action was taken against these officers. To the contrary, Turko was

rewarded with a promotion less than nine months after the jury rendered its verdict against

him.


                       Taylor Condarcure v. City of Pittsburgh, et al.

       158.    On February 28, 2010, Taylor Condarcure was seriously injured when he

was subjected to excessive force by Defendant Honick, who violently and unnecessarily

punched him in the face. Defendant Honick, in order to justify this unlawful use of

force, falsely charged Mr. Condarcure with serious criminal offenses, including felony

aggravated assault on a police officer.

       159.    Defendant Honick falsely alleged that the violent use of         force   was

justified because Mr. Condarcure had aggressively shoved him when he refused to

leave a nightclub upon Defendant Honick's command.




                                             22
        Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 23 of 52




        160. Independent witnesses, unrelated to Mr. Condarcure, reported, however, that

Condarcure had not assaulted Defendant Honick as alleged. Prior to trial, the Allegheny County

District Attorney's Office withdrew the aggravated assault charges with prejudice.

         161.    Before the incident involving Taylor Condarcure, the City of Pittsburgh had

 received numerous complaints of Defendant Honick using excessive force, routinely

 followed by the filing of serious criminal charges to support such use of force.

         162.    Former Chief Harper acknowledged in sworn testimony that the City of

 Pittsburgh was on notice of Defendant Honick's inappropriate use of force, specifically,

 delivering unnecessary and potentially deadly strikes to the face and head, and that action

 should have been taken to address it. No such action was ever taken.

         163.    At all times relevant, although the City of Pittsburgh was on notice of

 Defendant Honick's excessive use of force, routinely followed by the filing of serious

 criminal charges to justify such force, and despite its knowledge that objective witness

 testimony contradicted his version of events involving Mr. Condarcure, Defendant City of

 Pittsburgh has never disciplined Defendant Honick for such conduct. To the contrary,

 Defendant Honick has been afforded preferred assignments and promotions, including

 secondary employment and assignments to SWAT.


                         Christine Condarcure v. City of Pittsburgh, et al

         164.    Following Officer David Honick’s use of excessive force against Taylor

 Condarcure, Taylor’s mother, Christine Condarcure, filed a complaint against Defendant

 Honick with the City of Pittsburgh Office of          Municipal Investigations (“OMI”). On May


                                                  23
      Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 24 of 52



6, 2010, City of Pittsburgh Police Officer Anthony Scarpine retaliated against Ms.

Condarcure for filing this complaint by falsely charging her with resisting arrest and

witness intimidation.

       165.    In support of the charges, Scarpine filed a false Affidavit of Probable Cause

containing numerous blatantly-false accusations against Ms. Condarcure. An OMI

investigation uncovered surveillance video which demonstrated that the Affidavit of

Probable Cause was untrue.

       166.    In a subsequent lawsuit, additional evidence was disclosed confirming that

the Affidavit of Probable Cause prepared by Officer Scarpine contained patently untrue

allegations, and that Scarpine, who claimed to have personally observed what was

alleged in the Affidavit, was asleep when the alleged events occurred.

       167.    Despite conclusive knowledge that one of its officers had filed a patently

false Affidavit of Probable Cause, neither the City of Pittsburgh Bureau of Police, nor any

police official, initiated criminal proceedings against the officer.

       168.    Officer Scarpine continues to be employed by the Defendant City of

Pittsburgh where he was allowed to choose to be assigned to the warrant office where

one of his duties is to review criminal complaints for accuracy.


                           Jordan Miles v. City of Pittsburgh, et al

       169.    On January 10, 2010, Jordan Miles, was severely beaten by three City of

Pittsburgh police officers and falsely charged with serious criminal offenses including, but

not limited to, aggravated assault on police officers.




                                               24
      Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 25 of 52



        170.      In support of the false charges filed against Mr. Miles, the officers made

allegations that he “bladed” his body, intentionally elbowed one of the officers in the head

and donkey-kicked another officer in the shins.

        171.      On March 31, 2014, a jury impaneled in the United States District Court for

the Western District of Pennsylvania, unanimously rejected the officers’ false version of

events and found that the officers did not have probable cause to arrest Mr. Miles on the

false charges filed against him, including the felony offense of aggravated assault on a

police officer.

        172.      Prior to the civil jury verdict on March 31, 2014, a district magistrate had

dismissed the false criminal charges filed against Mr. Miles for lack of probable cause.

Despite the fact that a federal civil jury rejected the Defendant officers’ false allegations and

found that Mr. Miles’ arrest was without probable cause, and despite the fact that the

district magistrate judge had thrown the charges out, none of the defendant officers were

ever disciplined or punished.

        173.      In addition, although not admitted into evidence at the time of trial, during

discovery, it was disclosed that the defendant officers had engaged in similar conduct

numerous times prior to the incident involving Mr. Miles. Despite this evidence, the

defendant officers were never subjected to any discipline, retraining, counselling or other

administrative action.

        174.      In addition, although not admitted at the time of trial, a third-party witness

reported that one of the defendant officers had used racial slurs to describe Mr. Miles,

pointing to racial bias as the reason for beating Mr. Miles. Despite knowledge of these

allegations, Defendant City of Pittsburgh made no effort to investigate or

                                                25
         Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 26 of 52



otherwise address those allegations.


                          Daniel Hacket v. City of Pittsburgh, et al

         175.   On March 15, 2008, Daniel Hackett, a CPA, and an individual who had

never been charged with or arrested for any criminal offense, was arrested by City of

Pittsburgh Police Officer Edward Cunningham, tasered by that police officer, and

subjected to serious false criminal charges, including misdemeanor resisting             arrest

charges.

         176.   Officer Cunningham made false allegations to justify his arrest of Mr.

Hackett and the excessive and unnecessary use of a taser on Mr. Hackett.

         177.   On December 4, 2008, Common Pleas Court Judge David Cashman found

Mr. Hackett not guilty of the false criminal charges brought against him by Cunningham.

         178.   Prior to the incident involving Mr. Hackett, the City of Pittsburgh had

received other complaints concerning Cunningham's use of unnecessary and excessive

force.

         179.   Hackett subsequently filed civil lawsuit against the City of Pittsburgh and

Cunningham, which the City of Pittsburgh settled for the sum of $155,000.00.

         180.   Despite the fact that Cunningham's version of the events which he alleged

to support the charges and the use of force was not credible, and despite the fact that Mr.

Hackett was found not guilty, and despite a civil lawsuit which further exposed the lack of

credibility in Cunningham's version of the events, Cunningham was never punished,

disciplined, counseled or subject to any retraining. Instead, he was rewarded with




                                             26
       Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 27 of 52



a promotion to Sergeant following this incident and another to Lieutenant in February 2015.


                                Collins v. City of Pittsburgh

        181.   On September 21, 2006, three City of Pittsburgh Police officers, in plain

clothes and driving an unmarked vehicle, improperly initiated a vehicle pursuit of Jeffery

Collins for allegedly “splitting lanes” with his motorcycle on Fifth Avenue in Oakland.

        182.   During the course of the ensuing stop, the officers physically assaulted

Collins, slapped him in the chest several times and then swept his legs out from under

him while he was handcuffed, causing him to hit his head on a curb, lose consciousness

and suffer a seizure.

        183.   Collins spent several days in the ICU and required knee surgery as a result

of the incident. Collins was charged with fleeing and eluding, DUI and several traffic

offenses. The fleeing and eluding and DUI charges were dismissed. The traffic offenses

were not pursued.

        184.   During litigation of Collins’ civil action, the      officers   gave   sworn

testimony which directly contradicted the official incident report, contradicted each other’s

testimony, contradicted their own prior statements and was inconsistent with the injuries

suffered by Collins.

        185.   Despite conclusive and/or substantial evidence that these officers had

violated Bureau policy, used excessive force and filed statements later contradicted by

sworn testimony, the City of Pittsburgh did not prosecute, discipline, retrain, counsel or

take any action whatsoever against these officers.




                                             27
       Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 28 of 52




                                    Officer Bradley Walker

         186.    The City of Pittsburgh Bureau of Police employed Police Officer Bradley

 Walker from 1993 until 2010. During that time, Walker amassed over thirty documented

 complaints of excessive force. These included, inter alia, numerous on and off-duty road

 rage incidents, as well as allegations that he hit a man so hard that he lost the use of his

 eye, beat a motorist in the head and placed a gun in his mouth, choked a pregnant women and

 knelt on her back, hit a juvenile in the head with a gun and reported that the boy had

 tripped, choked a woman, slammed her to the ground and sexually fondled and groped

 her, broke a man’s ankle by stomping on it during a routine traffic stop, choked his son

 and beat his wife.

         187.    Former Chief of Police, Nathan Harper knew that Walker had a pattern of

 using excessive force, including choking and strikes to the head, and that his documented

 uses of excessive force should have resulted in his termination. However, during his

 seventeen years on the force, the highest level of discipline he received was a one-day

 suspension.

         188.    Defendant City Pittsburgh exhibited a pattern and practice of failing to

 adequately investigate complaints about Walker, failing to keep a record of the

 investigations it did conduct, failing to impose discipline when use of excessive force was

 confirmed, and failing to follow through with and/or arbitrarily reducing the severity of

 discipline of the rare occasions that it was ordered.

        189.    In May of 2010, the Pennsylvania State Police criminally prosecuted

Walker for an off-duty road rage incident in which he sideswiped another motorist’s car and then

went on a rampage choking the motorist, brandishing his firearm and threatening to shoot him,
                                             28
         Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 29 of 52




punching the driver’s side, windshield and roof of the motorist’s car with his bare fist and gun

(cracking the driver-side window and windshield) and waving his firearm and shouting obscenities

at other motorists. After the Pennsylvania State Police charged Walker, he was terminated for

“conduct unbecoming an officer.”

         190.    Despite knowledge of numerous previous incidents of misconduct and false

 reports to cover up this misconduct, Defendant City of Pittsburgh made no effort to

 criminally prosecute, terminate or even seriously discipline Walker until an independent

 agency stepped in and initiated criminal proceedings.


                              STATEMENT OF RICO CASE

          191.   This also is a RICO case brought pursuant to 18 U.S.C. §§ 1961-68.

 Plaintiff’s Complaint is grounded on multiple violations of 18 U.S.C. §1511 (relating to

 the obstruction of State or local law enforcement), 18 U.S. §1512 (relating to tampering

 with a witness, victim, or an informant), 18 U.S. §1513 (relating to retaliating against a

 witness, victim, or an informant) which resulted in the violation of Plaintiff’s federal

 civil and constitutional rights law that are embodied in the RICO statute prohibiting

 “schemes to defraud” where the fraud is “representational” or where the fraud amounts

 to “cheating and defrauding” without representations. This Complaint alleges violations

 of the aforesaid criminal provisions and federal civil and constitutional rights in both

 ways.

         192.    The RICO enterprise alleged in this Complaint is the City of Pittsburgh

 Bureau of Police, an unincorporated association-in-fact composed of five (5) zone offices,

 numerous sub offices, numerous detective agencies and offices and comprising of

 approximately thirteen hundred (1300) police officers. This association-in-fact enterprise
                                               29
      Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 30 of 52




will be referred to as the “Police Enterprise” or the “Enterprise.” The RICO Defendants

conducting and participating, directly and/or indirectly, in the affairs of the City of

Pittsburgh Police and the Fraternal Order of Police to injure and harm Plaintiff, and those

similarly situated, committing the violations of numerous federal and state statutes as set

forth herein above.

       193.    Since at least the early 1980’s (and possibly earlier) Defendants, utilizing

the Enterprise, have engaged (and continue to engage) in unlawful and intentional schemes

to (i) defraud Plaintiff, and others similarly situated, via misrepresentations and omissions

(on which Plaintiff’s, Defendants, the Police Officers, and/or other third parties justifiably

relied(i), and (ii) defraud Plaintiff and others similarly situated, by allowing the schematic

deprivation of their constitutional and civil rights by means of false or fraudulent

pretenses—first subjecting Plaintiff, and other similarly situated, to Officers’ excessive use

of force, then covering up and concealing the excessive use of force in order to maintain

Defendants’ reputations and maintain and expand the promotion and profiting of these

officers whereby officers and the Enterprise obtained (and continue to obtain) money,

funds, credits, assets, and/or other property, and, in the process, cheating and defrauding

Plaintiff, and others similarly situated, out of their liberty, innocence, families, jobs,

finances, assets—in short, their lives. Defendants carried out these schemes to defraud

through the Enterprise using the United States and international mail in violation of 18

U.S.C. §§ 1501, 1511 & 1512. Defendants also carried out these schemes to defraud

through the Enterprise using electronic communications in violation of 18 U.S.C. § 1343.

       194.    Defendants’ schemes to defraud involved (and continue to involve) means

of false or fraudulent pretenses and/or fraudulent and intentionally misleading
                                             30
      Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 31 of 52




representations and omissions, including, inter alia, (i) Defendants and other police

officers not named herein, making misrepresentations and false states resulting in the

falsification of official police documents, including inter alia, police reports —through

their words and deeds—failed to investigate crimes against Plaintiff’s, that they were men

of taking a vow to protect and serve the general public, with Plaintiff’s, and those similarly

situated, best interests at heart, and then, (i) knowing that Plaintiff, and those similarly

situated relied on their representations and put their faith and trust in the City of Pittsburgh

Bureau of Police as the protectors against those who commit crime and violate the public’s

constitutional rights, (ii) took advantage of their positions of power and influence and

engaged in nefarious conduct and           abused Plaintiff, and those similarly situated

Defendants in making misrepresentations relating to Plaintiff’s, and those similarly

situated, purported criminal activity, causing the arrest of Plaintiff based upon those false

and fabricated statements and representation, (iii) Defendants shifting the focus of the

allegations to Plaintiff, and those similarly situated by painting Plaintiff, and those

similarly situated, as liars, alleging Plaintiff committed crimes and that Plaintiff engaged

in criminal and nefarious activity, that gave rise to the allegations of excessive use of force,

and (iv) Defendants actively and fraudulently concealing the officers wrongful excessive

use of force, among other things, (a) requesting that the officers not cooperate with

investigating officers and agencies and affirmatively filing of false reports and

acquiescence’s in the officers’ filing of false reports, and refusing to adequately investigate

such allegations, (b) failing and refusing to terminate, or even discipline the officers, (c)

promoting the abusive officers’ within the City of Pittsburgh Bureau of Police, from parish

to parish, without notifying the general public, thereby further facilitating and promoting

                                              31
      Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 32 of 52




their abusive practices, (v) using all available means to look the other way, deny, obstruct

the investigation of, and conceal the officers’ use of excessive force. Defendants’ wrongful

acts are open-ended, ongoing, and continuous.

       195.    As a direct and proximate result of Defendants’ and other officers’ above-

referenced wrongful actions, inaction, omissions, cover-up, deception, and concealment,

obstructive behavior regarding investigations, and conspiracy, inter alia, (i) Plaintiff, and

those similarly situated, have suffered (and will continue to suffer) physical and/or mental

injury, pain, suffering, and other actual and consequential injury, harm, and economic

damages to themselves, their businesses and/or their property, (ii) Defendants have

maintained (and will continue to maintain) their reputations and maintained and expanded

(and will continue to expand) their membership with the Fraternal Order of Police and the

employment with the City of Pittsburgh Bureau of Police. Defendants and the Enterprise

continue to obtain money, funds, credits, assets and/or other property, and (iii) Defendants

wrongfully shifted the risk, expense, and pain, and suffering of the abusive officers to

Plaintiff, and those similarly situated, and robbed them of their liberty, freedom,

innocence, families, jobs, finances, assets—in short, their lives. Defendants’ schemes to

defraud also amounted to a cheat against Plaintiff, and those similarly situated,

Defendants intentionally engaged (and continue to engage) in these wrongful actions,

inaction, omissions, cover-up, deception, and concealment, obstructive behavior regarding

investigations, and conspiracy of silence to their financial and reputational benefit, and to

Plaintiff’s, and those similarly situated, personal, mental, psychological, and financial

detriment.

       196.    Defendants’ wrongful conduct also flagrantly violates other laws of the

                                             32
      Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 33 of 52




United States, the common law of the states and federal common law.

       197.    At all relevant times, by their wrongful actions, inaction, omissions, cover-

up, deception, and concealment, obstructive behavior regarding investigations, and

conspiracy of silence, (i) Defendants conducted or participated in the affairs of the City of

Pittsburgh, City of Pittsburgh Bureau of Police and the Fraternal Order of Police

Enterprise—as described above—in violation of 18 U.S.C. § 1962(c)); and/or (ii)

conspired to violate 18 U.S.C.§ 1962(c) (in violation of 18 U.S.C. § 1962(d)).

       198.    Defendants agreed to commit, committed, and continue to commit these

substantive RICO offenses (i.e., the above-described unlawful and intentional schemes

through the Enterprise) by engaging in multiple predicate acts of violations of Title 18 as

set forth herein —all the while knowing of, and intentionally agreeing to, the overall

wrongful objectives of their schemes. Defendants knew their conduct was wrongful, yet

intentionally engaged in the above-described wrongful actions, inaction, omissions,

cover-up, deception, and concealment, obstructive behavior regarding investigations, and

conspiracy of silence to unlawfully cheat, defraud, and take unlawful and unfair

advantage of Plaintiff and those similarly situated —and continue to do so.

       199.    In addition to violating the RICO statute, Defendants’ above-described

unlawful and intentional schemes, actions, inaction, omissions, cover-up, deception, and

concealment, obstructive behavior regarding investigations, and conspiracy of silence

constitute assault, breach of fiduciary duty, negligence/gross negligence, negligence per se,

intentional infliction of emotional distress, wrongful death, public nuisance, conspiracy,

and aiding and abetting.



                                             33
      Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 34 of 52




          200.   Plaintiff, therefore, seeks to recover from Defendants damages and

compensation in the form of (i) compensatory damages (or, alternatively, restitution),

(ii) economic damages, (iii) punitive damages, (iv) RICO treble damages, (v) pre-and

post-judgment interest, and (vi) attorneys’ fees, litigation expenses, and court costs,

Plaintiff also seek declaratory and injunctive relief to compel Defendants to, inter

alia, comply with various state statue requiring them to require the officers to

cooperate with the investigators from Allegheny County District Attorney’s Officer,

Allegheny County Police, Federal Agencies or other investigating agencies, report

abusive officers to law enforcement or other responsible authorities, terminate the

abusive officers, identify the abusive officers to the general public so that public may

be protected, release documents evidencing such officer use of excessive use of force

in order to achieve transparency, and such other relief the Court deems just and

proper.




                                             34
      Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 35 of 52




                                  CAUSES OF ACTION


                                         COUNT I

                          VIOLATIONS OF 18 U.S.C. § 1962(c)



                              Plaintiff v. All Defendants
        Under the Doctrine of Respondeat Superior, Agency Theory, and/or the
                         Command Responsibility Doctrine

       201.    The preceding factual statements and allegations are incorporated by
reference.

       202.    Plaintiff is a “person” within the meaning of 18 U.S.C. §§ 1961(3);

1964(c). Defendants are “persons” within the meaning of 18 U.S.C. § 1961(3).

       203.    The City of Pittsburgh is an “enterprise” within the meaning of 18

U.S.C. §§ 1961(4) and 1962(c) and, at all relevant times, were engaged in, and the

activities of which affected, interstate commerce within the meaning of 18 U.S.C. §§

1961(4); 1962(c).

       204.    Defendants conducted and/or participated in the business and financial

affairs of the Enterprise through a pattern of unlawful activity within the meaning of 18

U.S.C. §§ 1961(1)(B); 1961(5); 1962(c)—to wit, the above-described multiple, repeated,

and continuous acts of violation of civil rights under 42 U.S.C. 1983 and Constitiutional

Rights vested in Article IV, V, VIII of the United States Constitution used to devise,

engage in, condone and/or ratify the above-described open-ended, unlawful, and

intentional schemes to defraud the cheat Plaintiffs.

       205.    Defendants’ pattern of unlawful activity and corresponding violations of 18


                                             35
      Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 36 of 52




U.S.C. § 1962 through the City of Pittsburgh directly and/or proximately caused Plaintiff to

suffer injury to their businesses and/or property within the meaning of 18 U.S.C. §

1964(c)—to wit, Plaintiff, and those similarly situated, were damaged (and will continue to

be damaged) by Defendants engaging in the above-described repeated and systematic

violation of civil rights under 42 U.S.C. 1983 and Constitutional Rights vested in Article IV,

V, VIII of the United States Constitution. Under 42 U.S.C. 1983 and Constitutional Rights

vested in Article IV, V, VIII of the United States Constitution.

       206.    As a direct and proximate result of Defendants’, and other officers not

named herein, above-referenced wrongful actions, inaction, omissions, cover-up,

deception, and concealment, obstructive behavior regarding investigations, and conspiracy

of silence through the through the City of Pittsburgh and the Fraternal Order of Police,

inter alia, (i) Plaintiff, and those similarly situated, have suffered (and will continue to

suffer) physical and/or mental injury, pain, suffering, and other actual and consequential

injury, harm, and economic damages to themselves, their businesses, and/or their property,

(ii) Defendants maintained (and will continue to maintain) their reputations and maintained

and expanded (and will continue to maintain and expand) their commercial operations and

union membership, whereby Defendants and the Enterprise obtained (and will continue to

obtain) money, funds, credits, assets, and/or other property, and (iii) Defendants have

wrongfully shifted the risk, expense, and pain, and suffering of the officers engaged in this

nefarious conduct to Plaintiff, and those similarly situated, and robbed them of their

freedom, liberty, innocence, families, jobs, finances, assets—in short, their lives.

Defendants’ schemes to defraud also amounted to a cheat against Plaintiffs and Class

Members. Defendants intentionally engaged in these wrongful actions, inaction, omissions,

                                             36
         Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 37 of 52




cover-up, deception, and concealment, obstructive behavior regarding investigations, and

Class Members, personal, mental, psychological, and financial detriment—and continue to

do so.

         207.   Defendants knew or recklessly should have known the above-described

unlawful and intentional schemes to defraud and to cheat, wrongful actions, inaction,

omissions, cover-up, deception, and concealment, obstructive behavior regarding

investigations, and conspiracy of silence were fraudulent, misleading and illegal, and

would cause Plaintiff, and those similarly situated, to suffer the above-referenced

damages. All of Plaintiff’s damages were reasonably foreseeable by Defendants and/or

anticipated as a substantial factor and a natural consequence of their open-ended, ongoing,

and continuous pattern of unlawful activity.

         208.   Defendants’ above-described unlawful and intentional schemes to defraud

and to cheat, wrongful actions, inaction, omissions, cover-up, deception, and concealment,

obstructive behavior regarding investigations, and conspiracy of silence violated (and

continue to violate) 18 U.S.C. § 1962 by violating 18 U.S.C. §§ 1511, 1512 & 1513.




                                           COUNT II

                         VIOLATION OF 18 U.S.C. § 1962(d) BY
                         CONSPIRING TO VIOLATE 18 U.S.C. §
                                     1962(c)

               Plaintiff v. City of Pittsburgh & Fraternal Order of Police
          Under the Doctrine of Respondeat Superior, Agency Theory, and/or the
                            Command Responsibility Doctrine

         209.   The preceding factual statements and allegations are incorporated by
                reference.

                                               37
       Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 38 of 52




        210.    Plaintiff and Class Members are “persons” within the meaning of 18

U.S.C. §§ 1961(3); 1964(c). Defendants are “persons” within the meaning of 18 U.S.C.

§ 1961(3).

        211.    The City of Pittsburgh Fraternal Order of Police Enterprise is an

“enterprise” within the meaning of 18 U.S.C. §§ 1961(4) and 1962(c) and, at all

relevant times, were engaged in, and the activities of which affected, interstate

commerce within the meaning of 18 U.S.C. §§ 1961(4); 1962.

        212.    On information and belief, Defendants conspired with other persons and/or

entities, the identities of whom are known only to Defendants at this time, within the

meaning of 18 U.S.C. § 1962(d) to violate 18 U.S.C. § 1962(c); that is, Defendants and

their co-conspirators conspired to conduct and/or participate in the business and financial

affairs of the Enterprise through a pattern of unlawful activity within the meaning of 18

U.S.C. §§ 1961(1)(B); 1961(5); and 1962(c)—to wit, the above-described open-ended,

unlawful and fraudulent schemes to defraud and cheat Plaintiff and those similarly situated.

Defendants and its co-conspirators intentionally participated in a conspiracy to engage in the

above-described unlawful and intentional schemes, wrongful actions, inaction, omissions, cover-

up, deception, and concealment, obstructive behavior regarding investigations, and conspiracy of

silence to their financial and reputational benefit and to Plaintiff, and those similarly situated,

personal, mental, psychological, and financial detriment—and continue to do so. The members,

time, and place of this complex, multi-party conspiracy are known only by Defendants at this time

and await discovery.

        213.    The pattern of unlawful activity and corresponding violations of 18 U.S.C.

§ 1962(d) engaged in by Defendants and their co-conspirators directly and/or proximately

                                                38
       Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 39 of 52




caused Plaintiff, and those similarly situated, to suffer injury to their businesses and/or

property within the meaning of 18 U.S.C. § 1964(c)—to wit, Plaintiff was damaged (and

will continue to be damaged) by Defendants conspiring to engage (and engaging) in the

above- described repeated and systematic interstate and international mail and wire fraud,

in violation of 18 U.S.C. §§ 1341; 1343, to devise, engage in, condone and/or ratify the

above-described open- ended, unlawful and intentional schemes to defraud and cheat

Plaintiff, and those similarly situated. As a direct and proximate result of Defendants’ (and

other officers not named herein) conspiracy to commit (and committing) the above-

referenced wrongful actions, inaction, omissions, cover-up, deception, and concealment,

obstructive behavior regarding investigations, and conspiracy of silence through the

Enterprise, inter alia, (i) Plaintiffs and Class Members have suffered (and will continue to

suffer) physical and/or mental injury, pain, suffering, and other actual and consequential

injury, harm, and economic damages to themselves, their businesses, and/or their property,

(ii) Defendants maintained (and will continue to maintain) their reputations and maintained

and expanded (and will continue to maintain and expand) their commercial operations in

the United States whereby Defendants and the Enterprise obtained (and will continue to

obtain) money, funds, credits, assets, and/or other property, and (iii) Defendants have wrongfully

shifted the risk, expense, and pain, and suffering of the excessive use of force by officers and the

falsification of police reports relating to the Plaintiff,   and those similarly situated, and robbed

them of their liberty, freedom, reputation, families, jobs, finances, assets. Defendants’ schemes to

defraud also amounted to a cheat against Plaintiff and those similarly situated.          Defendants

intentionally engaged in these wrongful actions, inaction, omissions, cover-up, deception, and

concealment, obstructive behavior regarding investigations, and conspiracy of silence to their

financial and reputational benefit and to Plaintiffs, and those similarly situated, personal, mental,
                                                 39
      Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 40 of 52




psychological, and financial detriment—and continue to do so.




       214.    Defendants knew or recklessly should have known that conspiring to

engage in (and engaging in) the above-described unlawful and intentional schemes to

defraud and to cheat, wrongful actions, inaction, omissions, cover-up, deception, and

concealment, obstructive behavior regarding investigations, and conspiracy of silence were

fraudulent, misleading and illegal, and would cause Plaintiff, and those similarly situated,

to suffer the above-referenced damages. All of Plaintiff’s damages were reasonably

foreseeable by Defendants and/or anticipated as a substantial factor and a natural

consequence of their open-ended, ongoing, and continuous pattern of unlawful activity.

       215.    Defendants’ above-described unlawful and intentional schemes to

conspire to defraud and to cheat, and commit the above-referenced wrongful actions,

inaction, omissions, cover-up, deception, and concealment, obstructive behavior

regarding investigations, and conspiracy of silence violated (and continue to violate) 18

U.S.C. § 1962(d) by conspiring to violate 18 U.S.C. § 1962(c) by way of 18 U.S.C.

§§1511, 1512 & 1513.



                                            Count III


                               Zokaites v. City of Pittsburgh

                                      (42 U.S.C. §1983)

       216.    Plaintiff incorporates all preceding paragraphs as if fully set forth herein.

       217.    Defendant City of Pittsburgh's conduct, as hereinbefore described, violated


                                               40
      Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 41 of 52




Plaintiffs' 14th amendment substantive due process rights to be free from arbitrary,

capricious, and deliberately indifferent conduct by a governmental entity and/or free from

custom, policies, and practices amounting to the deliberate indifference to the violation of

citizen's constitutional rights by police officers employed by the City of Pittsburgh.

Plaintiff’s 14th Amendment substantive due process claims are made actionable against

the City of Pittsburgh pursuant to the Civil Rights Act of 1871, as amended, 42

U.S.C.§1983.

       218.    In addition to the loss of his civil rights, as a direct result of the conduct of

Defendant, City of Pittsburgh, as hereinbefore described, Plaintiff suffered the following

additional damages:

               a.     physical injuries in different parts of his body,
               including his face, head, neck, and back;

               b.     severe    emotional    distress,   embarrassment,     and
               humiliation;

               c.      loss of income and loss of employment opportunities;

               d.     loss of his Second Amendment rights to possess a
               firearm; and

               e.     attorneys’ fees to defend against the false and
               malicious charges brought against him.


       219.    Plaintiff also respectfully requests that this Court enter a mandatory injunction

requiring the City of Pittsburgh to take immediate remedial action with respect to training and

disciplining its police officers to act in accordance with the Constitutional and civil rights,

privileges and immunities guaranteed to Ms. Robinson and all citizens of the United States of

America by the Constitution of the United States of America and the Constitution and laws of

                                              41
      Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 42 of 52




the Commonwealth of Pennsylvania generally and, specifically, that the City of Pittsburgh

take immediate steps to develop a policy and educate its on-duty officers about the

responsible use of alcohol while on duty and to refrain from conducting investigations while

intoxicated.

       220.    Plaintiff also respectfully requests that this Court enter a mandatory injunction

requiring the City of Pittsburgh to take immediate remedial action with respect to training and

disciplining its police officers to act in accordance with the Constitutional and civil rights,

privileges and immunities guaranteed to Ms. Robinson and all citizens of the United States of

America by the Constitution of the United States of America and the Constitution and laws of

the Commonwealth of Pennsylvania generally and, specifically, that the City of Pittsburgh

take immediate steps to develop a policy and educate its officers while on duty not to engage

in excessive force and/or commit assaults on citizens who do not violate the law, file false

criminal charges against citizens who do not violate the law, lie on affidavits of probable

cause to cause the filing of charges against citizens who do not break the law.


       WHEREFORE, Plaintiff requests judgment against the City of Pittsburgh for

compensatory damages, attorney's fees and such other relief as the Court deems just and

equitable under the circumstances.



                                           Count IV

                       Zokaites v. Brian Martin and Brian Burgunder

                                      (42 U.S.C. §1983)


       221.    All preceding paragraphs are incorporated herein as if fully set forth.

                                               42
       Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 43 of 52




        222.     At all times relevant hereto, Defendants Martin and Burgunder were acting

under color of state law individually and/or with the help of or in concert with others who
were acting under color of state law. At all times relevant hereto, Defendants Burgunder and
Martin deprived Plaintiff of the rights privileges and immunities secured to him by 42 U.S.C.

§1983 and by the Fourth and Fourteenth Amendments to the United States Constitution by

intending to cause and causing the prosecution of Plaintiff for violating 18 Pa.C.S.A. §§2702, 5501

and 903 on October 12, 2018 when Defendants Burgunder and Martin knew that Plaintiff did

not violate those statutes on that day.


        223.     In addition to the loss of his civil rights, as a direct result of the conduct of

Defendants Burgunder and Martin, as hereinbefore described, Plaintiff suffered the

following additional damages:


                 a.     physical injuries in different parts of his body,
                 including his face, head, neck, and back;

                 b.     severe      emotional   distress,   embarrassment,    and
                 humiliation;

                 c.      loss of income and loss of employment opportunities;

                 d.     loss of his Second Amendment rights to possess a
                 firearm; and

                 e.     attorneys’ fees to defend against the false and
                 malicious charges brought against him.


        WHEREFORE, Plaintiff requests judgment against the Defendants Burgunder and

Martin for compensatory, punitive damages and for the recovery of costs and attorney's

fees, and such other relief as the Court deems just and equitable under the circumstances.



                                                43
       Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 44 of 52




                                                Count V

                                       Zokaites v. Brian Martin
                                         (42 U.S.C. §1983)


        224.     All preceding paragraphs are incorporated herein as if fully set forth.


        225.     At all times relevant hereto, Defendant Martin was acting under color of state
law individually and/or with the help of or in concert with others who were acting under color
of state law. At all times relevant hereto, Defendant Martin deprived Plaintiff of the rights
privileges and immunities secured to him by 42 U.S.C. §1983 and by the Fourth and Fourteenth

Amendments to the United States Constitution to be free from the excessive use of force and the right

to bodily integrity, preservation of personal security and the right to be free from physical assaults.


        226.     In addition to the loss of his civil rights, as a direct result of the conduct of

Defendant Martin, as hereinbefore described, Plaintiff suffered the following additional

damages:


                 a.     physical injuries in different parts of his body,
                 including his face, head, neck, and back;

                 b.     severe       emotional     distress,    embarrassment,        and
                 humiliation;

                 c.       loss of income and loss of employment opportunities;

                 d.     loss of his Second Amendment rights to possess a
                 firearm; and

                 e.     attorneys’ fees to defend against the false and
                 malicious charges brought against him.


        WHEREFORE, Plaintiff requests judgment against the Defendants for

compensatory damages and punitive damages in a sum in excess of $75,000, and for the

                                                    44
       Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 45 of 52




 recovery of costs and attorney's fees, and such other relief as the Court deems just and

 equitable under the circumstances.

                                            Count VI

                            Zokaites v. Defendant Police Officer


                      Malicious Prosecution and Willful Misconduct
                   under the Laws of the Commonwealth of Pennsylvania


       227.    Paragraphs 1 through 54 of this Third Amended Complaint are incorporated

 as if fully and completely set forth herein at length.

       228.    At all times relevant to this action, BURGUNDER, MARTIN, LINCLON,

HONICK were acting under the color of Pennsylvania state law.

       229.    The Defendants were responsible for initiating criminal charges against

ZOKIATES as follows:

        a.     MARTIN, LINOCLN, HONICK and BURGUNDER provided false and
                misleading statement regarding ZOKIATES actions;

        b.     BURGUNDER initiated the process of charging MICHAEL ZOKIATES with
                Aggravated Assault and other charges when he falsely accused MICHAEL
                ZOKIATES of “punching” LINCOLN and MARTIN; and

        c.     BURGUNDER continued the criminal process by falsely and without any
                probable cause, issued a baseless criminal complaint charging MICHAEL
                ZOKIATES with Riot, Aggravated Assault and Conspiracy and provided a
                false sworn Affidavit of Probable Cause resulting in the issuance of a warrant
                against MICHAEL ZOKIATES.

       230.    The charges filed against MICHAEL ZOKIATES were withdrawn by the

Allegheny County District Attorney’s Office prior to the preliminary hearing determining that

the charges were unwarranted and baseless.


                                                45
        Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 46 of 52




        231.       The charges against MICHAEL ZOKIATES were initiated without probable

cause, as evidenced by the security video, which clearly shows that MICHAEL ZOKIATES

did not assault any Pittsburg Police Officer, but that City of Pittsburgh Police Officers, inter

alia, Defendant BURGUNDER, assaulted MICHAEL ZOKIATES.

        232.       BURGUNDER is charged with the duty of knowing and understanding the

basic elements of the law he is presumably enforcing – namely aggravated assault upon a

police official.

        233.       The elements of the crime of aggravated assault are clearly established and it

is clear that MICHAEL ZOKIATES committed no crime.

        234.       It is believed and therefore averred that the charges against MICHAEL

ZOKIATES were initiated for the purpose of attempting to shift the blame away from the

Defendants’ conduct and in order to justify Defendants’ assault upon MICHAEL

ZOKIATES.

        235.       Each defendant named in this count viewed the security video, which clearly

exonerates MICHAEL ZOKIATES for the conduct he was accused of in the criminal charges,

before the charges were filed.

        236.       Defendants’ actions were willful, wanton, malicious or reckless warranting an

awarding of punitive damages.

        237.       In addition to the loss of his civil rights, as a direct result of the conduct of

 Defendants Martin and Burgunder, as hereinbefore described, Plaintiff suffered the

 following additional damages:


                    a.     physical injuries in different parts of his body,
                    including his face, head, neck, and back;

                                                   46
      Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 47 of 52




               b.     severe    emotional     distress,   embarrassment,    and
               humiliation;

               c.     loss of income and loss of employment opportunities;

               d.     loss of his Second Amendment rights to possess a
               firearm; and

               e.     attorneys’ fees to defend against the false and
               malicious charges brought against him.


       WHEREFORE, Plaintiff requests judgment against the Defendants Burgunder and

Martin for compensatory damages and punitive damages in a sum in excess of $75,000, and

for the recovery of costs and attorney's fees, and such other relief as the Court deems just

and equitable under the circumstances.


                                            Count VII
                                   Zokaites v. Burgunder

                           False Arrest & False Imprisonment


       238.    Plaintiff incorporates all preceding paragraphs as if fully set forth herein.

       239.    Defendant Martin’s conduct, as hereinbefore described, was outrageous

and it violated Plaintiff’s Fourth Amendment/common law/state court rights to be free from

false arrest and false imprisonment

       240.    In addition to the loss of his civil rights, as a direct result of the conduct of

Defendant Martin, as hereinbefore described, Plaintiff suffered the following additional

damages:


              a.      physical injuries in different parts of his body,

                                              47
      Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 48 of 52




               including his face, head, neck, and back;

               b.     severe    emotional    distress,   embarrassment,     and
               humiliation;

               c.      loss of income and loss of employment opportunities;

               d.     loss of his Second Amendment rights to possess a
               firearm; and

               e.     attorneys’ fees to defend against the false and
               malicious charges brought against him.


       WHEREFORE, Plaintiff requests judgment against Defendant Burgunder for

compensatory and/or punitive damages in a sum in excess of $75,000, and for the recovery

of costs and attorney's fees, and such other relief as the Court deems just and equitable

under the circumstances.



                                         Count VIII


                                     Zokaites v. Martin

                                    Assault and Battery


       241.    Plaintiff incorporates all preceding paragraphs as if fully set forth herein.

       242.    Defendant Martin’s conduct, as hereinbefore described, was outrageous

and it violated Plaintiff’s Fourth Amendment/common law/state court rights and constituted

assault and battery.

       243.    In addition to the loss of his civil rights, as a direct result of the conduct of

Defendant Martin, as hereinbefore described, Plaintiff suffered the following additional

damages:

                                              48
      Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 49 of 52




               a.     physical injuries in different parts of his body,
               including his face, head, neck, and back;

               b.     severe     emotional      distress,   embarrassment,   and
               humiliation;

               c.      loss of income and loss of employment opportunities;

               d.     loss of his Second Amendment rights to possess a
               firearm; and

               e.     attorneys’ fees to defend against the false and
               malicious charges brought against him.


       WHEREFORE, Plaintiff requests judgment against Defendant Martin for

compensatory and/or punitive damages in a sum in excess of $75,000, and for the recovery

of costs and attorney's fees, and such other relief as the Court deems just and equitable

under the circumstances.



                                           Count IX


                                      Zokaites v. Martin

                        Intentional Infliction of Emotional Distress


       244.    Plaintiff incorporates all preceding paragraphs as if fully set forth herein.

       245.    Defendant Martin’s conduct, as hereinbefore described, was outrageous

and it violated Plaintiff’s Fourth Amendment/common law/state court rights and constituted

intentional infliction of emotional distress.

       246.    In addition to the loss of his civil rights, as a direct result of the conduct of

Defendant Martin, as hereinbefore described, Plaintiff suffered the following additional

                                                49
      Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 50 of 52




damages:


               a.     physical injuries in different parts of his body,
               including his face, head, neck, and back;

               b.     severe    emotional    distress,   embarrassment,     and
               humiliation;

               c.      loss of income and loss of employment opportunities;

               d.     loss of his Second Amendment rights to possess a
               firearm; and

               e.     attorneys’ fees to defend against the false and
               malicious charges brought against him.


       WHEREFORE, Plaintiff requests judgment against Defendant Martin for

compensatory and/or punitive damages in a sum in excess of $75,000, and for the recovery

of costs and attorney's fees, and such other relief as the Court deems just and equitable

under the circumstances.



                                         Count X


                                 Zokaites v. All Defendants

                             Civil Conspiracy Under State Law


       247.    Plaintiff incorporates all preceding paragraphs as if fully set forth herein.

       248.    Defendants Martin, Burgunder, Honick and Lincoln conspired with each

other to commit malicious prosecution, false arrest, assault and battery and intentional

infliction of emotional distress as hereinbefore described.

       249.    The conduct of Defendants Martin, Burgunder, Honick and Lincoln, as
                                              50
      Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 51 of 52




hereinbefore described, was outrageous and it constitutes common law/Pennsylvania

state court civil conspiracy.

       250.    In addition to the loss of his civil rights, as a direct result of the conduct of

Defendants Martin, Burgunder, Honick and Lincoln as hereinbefore described, Plaintiff

suffered the following additional damages:


               a.     physical injuries in different parts of his body,
               including his face, head, neck, and back;

               b.     severe    emotional    distress,   embarrassment,     and
               humiliation;

               c.      loss of income and loss of employment opportunities;

               d.     loss of his Second Amendment rights to possess a
               firearm; and

               e.     attorneys’ fees to defend against the false and
               malicious charges brought against him.


       WHEREFORE, Plaintiff requests judgment against Defendants Martin, Honick,

Burgunder and Lincoln for compensatory and/or punitive damages in a sum in excess of

$75,000, and for the recovery of costs and attorney's fees, and such other relief as the

Court deems just and equitable under the circumstances.




                                              51
      Case 2:19-cv-00216-CB Document 1 Filed 02/27/19 Page 52 of 52




                             DEMAND FOR TRIAL BY JURY


       Plaintiff hereby demands a trial by jury of any and all issues triable of right by trial by
jury pursuant to the Seventh Amendment to the United States Constitution, the statutes of the
United States of America and Rule 38 of the Federal Rules of Civil Procedure.


                                               Respectfully submitted,


                                               __ /s/ Wendy L. Williams
                                               Wendy L. Williams, Esquire
                                               Pa. I.D. No. 69182

                                               Frick Building
                                               437 Grant Street
                                               Suite 417
                                               Pittsburgh, PA 15219
                                               (412) 434-5757

                                               Attorney for Plaintiff
                                               MICHAEL ZOKAITES




                                               52
